Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “propagation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US PG Publication 2010/0079581) in view of Chen (CN 101655601 A) and Bronstein (EP 2 398 235).

	Regarding Claim 1, Russell (US PG Publication 2010/0079581) discloses an electromagnetic wave detection apparatus (3D camera using flash with structured light, Title) comprising:
	a detector (image detection unit 102 [0018]) configured to detect electromagnetic waves (capturing the structured light patterns reflected from the object [0018]);
	a propagation unit (Spatial light modulator 110 comprises an array of addressable pixels, such as deformable micromirrors [0023] such as a DMD [0037]) comprising a first propagation element group that includes a plurality of propagation elements ("bright stripes" that are generated by the spatial light modulator pixels at the ON-state (or the OFF state) and "dark stripes" that are generated by the spatial light modulator pixels at the OFF-state ( or the ON state), along the columns or any desired direction [0027]; the micromirrors in every 3rd column are connected electrically (which part of the actuators, the mirror plate or the electrode); and 2) the electrodes in every group of 32 columns are connected electrically. Specifically, the micromirrors in the 32nd, 64th, and 128th columns are electrically connected to actuator contacts 136a, 136b, and 136c and electrodes of the micromirrors in first three groups of 32 columns are electrically connected to electrode contacts 134a, 134b, and 134c [0042]) configured to switch between allowing and not allowing propagation of incident electromagnetic waves (on state/off state, Figs. 5, 6);
	and a controller (inherent) capable of controlling switching of each propagation element between allowing and not allowing the propagation (light patterns applied over time [0035]; binary code to indicate bright or dark [0029]-[0030]) and configured to sequentially cause different propagation elements to switch between allowing and not allowing the propagation (voltage applied or removed to switch from on state to off state and vice versa [0040]).
Russell does not disclose, but Chen (CN 101655601 A) teaches
	a detector comprising a first detection element (each imaging pixel of the camera [0011]).
Russell does not disclose, but Bronstein (EP 2 398 235) teaches
propagation towards the first detection element (Light reflected from scene 92, which includes object 94 is collected by tilting the micro-mirrors [0090] each sensor is exclusively optically coupled to a corresponding mirror of the micro-mirror array 95 [0091], Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the application was filed to phase-shift the structured light pattern of Russell as taught by Chen because structured light phase shifting is a standard technique known in the art to improve the accuracy and precision of structured light depth mapping, and Chen’s structure and method is simple, provides high imaging speed, is low-cost, and provides advantages in cost-performance [0004].  
	It would have been obvious to one of ordinary skill in the art before the application was filed to rearrange the micromirrors of Russell to reflect light toward the detector because Bronstein teaches that it effectively samples a 4D light field function of the imaged scene along a set of rays corresponding to each mirror ([0092]).

	Regarding Claim 2, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim 1, wherein the electromagnetic waves for which the propagation element switches between allowing and not allowing the propagation (patterns 118, 120, 122 projected onto object [0026]) electromagnetic waves irradiated onto an object from an irradiator (illumination system (108) of flashing unit 104 of camera [0022], [0021], [0018]).
Russell does not disclose, but Bronstein (EP 2 398 235) teaches reflected waves of electromagnetic waves (Light reflected from scene 92, which includes object 94 is collected by tilting the micro-mirrors [0090] each sensor is exclusively optically coupled to a corresponding mirror of the micro-mirror array 95 [0091]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to rearrange the micromirrors of Russell to reflect light toward the detector because Bronstein teaches that it effectively samples a 4D light field function of the imaged scene along a set of rays corresponding to each mirror ([0092]).

	Regarding Claim 3, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim 2, wherein the irradiator is configured to emit electromagnetic waves periodically (patterns uniformly separated in time [0035]);
	and the controller is configured to sequentially cause the different propagation elements to switch between allowing and not allowing the propagation each time the irradiator emits the electromagnetic waves (patterns uniformly separated in time [0035]).

	Regarding Claim 4, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim 2, further comprising the irradiator (illumination system (108) of flashing unit 104 of camera [0022], [0021], [0018]).

	Regarding Claim 5, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim l, wherein the controller sequentially switches the same number of propagation elements between allowing and not allowing the propagation (switching from one pattern to another, Fig. 3).

	Regarding Claim 6, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim l, wherein the detector comprises a plurality of detection elements (image detection unit 102 [0018] includes image sensor 114, CCD [0024]) and are configured to detect electromagnetic waves (reflected light patterns having bright and dark strips are captured by the image sensor 114 [0033]).
	Russell does not disclose, but Chen (CN 101655601 A) teaches
	detection elements that include the first detection element (each imaging pixel of the camera [0011]);
the propagation unit comprises a plurality of propagation element groups (set of 4 columns [0016]) that include the first propagation element group (first column [0016]);
	each propagation element group among the plurality of propagation element groups comprises a plurality of propagation elements (column of micromirrors [0016]) configured to switch between allowing and not allowing propagation of incident electromagnetic waves (shifting columns in the +12 direction [0016]) towards the detection element corresponding to each propagation element group (in the +/-12 direction [0016]);
	and the controller is configured to sequentially cause the different propagation elements to switch between allowing and not allowing the propagation independently in each propagation element group (shifting columns in the +12 direction [0016]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to phase-shift the structured light pattern of Russell as taught by Chen because structured light phase shifting is a standard technique known in the art to improve the accuracy and precision of structured light depth mapping, and Chen’s structure and method is simple, provides high imaging speed, is low-cost, and provides advantages in cost-performance [0004].  

	Regarding Claim 7, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim l, wherein the controller is configured to sequentially cause the different propagation elements to switch between allowing and not allowing the propagation until all of the propagation elements included in the propagation unit switch between allowing and not allowing the propagation (switching from one pattern to another, Fig. 3).

	Regarding Claim 8, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim l, wherein the controller is configured to acquire information related to a predetermined field of view (for at least one image pixel of the two-dimensional image a depth information that is the distance between a point of the object and a sensor pixel [0004]), acquired based on switching between allowing and not allowing the propagation (At the surface of the object (124), the bright and dark stripes of each light pattern may be deformed depending upon the surface profile of the object (124). The deformation in the reflected bright and dark stripes carries depth information of the surface that reflects the bright and dark strips [0033]), in accordance with a position in the propagation unit of the propagation element that switched between allowing and not allowing the propagation (the bright and dark stripes of each light pattern [0033]).
Russell does not disclose, but Chen (CN 101655601 A) teaches by arranging a detection result from the detection element (establishing a matching mathematical model between each micro lens of the DMD and the imaging pixel of the camera [0011]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to phase-shift the structured light pattern of Russell as taught by Chen because structured light phase shifting is a standard technique known in the art to improve the accuracy and precision of structured light depth mapping, and Chen’s structure and method is simple, provides high imaging speed, is low-cost, and provides advantages in cost-performance [0004].  

	Regarding Claim 9, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim 8, wherein the information comprises image information in the predetermined field of view (image sensor 114 captures light reflected from the object scene [0024]; light emitting devices capable of emitting different colors, such as colors selected from red, green, blue, and white [0022]).

	Regarding Claim 10, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim 8, wherein the information comprises distance information in a viewing direction in the predetermined field of view (measuring the time of flight [0002]).

	Regarding Claim 11, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim l, wherein the detector comprises an image sensor (image sensor 114 [0024]).

	Regarding Claim 12, Russell (US PG Publication 2010/0079581) discloses the electromagnetic wave detection apparatus of claim l, wherein the detector comprises a ranging image sensor (measuring the time of flight [0002]; for at least one image pixel of the two-dimensional image a depth information that is the distance between a point of the object and a sensor pixel [0004]).

	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 1.

	Regarding Claim 14, Russell does not disclose, but Bronstein (EP 2 398 235) teaches a non-transitory computer-readable recording medium that stores a program (storing software code [0059]). The remainder of Claim 14 is rejected on the grounds provided in Claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180102846 A1
WO 2015192117 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485